Appeal by the defendant husband from so much of an order of the Supreme Court, Queens County, entered May 23, 1960, as denies his application to modify a judgment of separation of said court, dated February 15, 1955, by awarding him custody of the infant child of the marriage. Order affirmed, with $10 costs and disbursements. While we do not regard the application as one to change the custody of the child from the mother to the paternal grandparents, the evidence amply supports the finding and conclusion of the Special Term that the best interests of the child will be served by leaving the custody with the mother, under the safeguards provided. Nolan, P. J., Beldoek, Christ and Brennan, JJ., concur.